883 F.2d 74
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Cornelia D. GARRETT, Plaintiff-Appellee,v.DETROIT EDISON COMPANY, Defendant-Appellant.
No. 89-1755.
United States Court of Appeals, Sixth Circuit.
Aug. 15, 1989.

Before BOYCE F. MARTIN, Jr., WELLFORD and MILBURN, Circuit Judges.

ORDER

1
This matter is before the Court upon consideration of the parties' responses to this Court's order of July 11, 1989, directing the parties to address appellate jurisdiction.


2
The defendant appeals an order denying its motion for judgment notwithstanding the verdict in this employment discrimination action.  The district court's docket sheet indicates that judgment for the plaintiff was entered on May 4, 1989.  Within ten days, the defendant filed a motion for judgment notwithstanding the verdict, and the plaintiff filed a motion for entry of a final amended judgment and order assessing prejudgment interest, as well as costs and attorney fees.  The district court denied the defendant's motion.  The defendant appealed within 30 days of that denial, while the plaintiff's motion for entry of final amended judgment was outstanding.  The defendant advises in its response that the plaintiff's motion has not yet been ruled upon, and concedes that this appeal is premature.  The plaintiff agrees.


3
Fed.R.App.P. 4(a)(4) provides that if certain timely motions are filed, the time for appeal shall run from the order granting or denying the motion.  A notice of appeal filed prior to disposition of the motion is of no effect, and a new notice of appeal is required.  Id.  A motion for prejudgment interest filed within ten days of entry of judgment is properly construed as a time-tolling motion under Fed.R.Civ.P. 59(e).    Osterneck v. Ernst & Whinney, 109 S.Ct. 987, 992;  Stern v. Shouldize, 706 F.2d 742, 747 (6th Cir.), cert. denied, 464 U.S. 993 (1983).


4
It is therefore ORDERED that this appeal is dismissed sua sponte without prejudice to the defendant's right to file a timely notice of appeal following resolution of the plaintiff's motion.  Rule 9(b), Local Rules of the Sixth Circuit.